Citation Nr: 0002520	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
hip/pelvis injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1959 to April 1962.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied service connection 
for residuals of a left hip/pelvis injury as not well 
grounded.  


FINDING OF FACT

The claims file does not contain medical evidence showing 
that the veteran has residuals of a left hip/pelvis injury 
due to his service. 


CONCLUSION OF LAW

The claim for residuals of a left hip/pelvis injury is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).
  
The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  To establish that a claim for service 
connection is well grounded, a veteran must demonstrate, 
among other things, a medical diagnosis of a current 
disability.  See Epps v. Gober, 126 F.3d. 1464 (1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

However, the threshold question is whether the appellant has 
presented evidence of a well-grounded claim.  To establish 
that a claim for service connection is well grounded, an 
appellant must demonstrate a medical diagnosis of a current 
disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997).  

The veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving the left hip 
or pelvis.  The veteran's separation examination report, 
dated in February 1962, shows that his musculoskeletal system 
was clinically evaluated as normal.  An accompanying report 
of medical history shows that the veteran denied having 
arthritis or lameness, and that he did not self-report any 
relevant medical treatment, injuries, symptoms or 
disabilities.

The claims file includes VA outpatient treatment records, 
dated between 1988 and 1998, VA hospital reports, dated 
between 1984 and 1992, and a VA examination report, dated in 
July 1995.  These reports show that the veteran has been 
evaluated and treated on numerous occasions for a variety of 
disabilities and ailments.  Medical evidence in more recent 
years reveals complaints of right hip pain, with diagnoses of 
low back and leg disorders.  A VA outpatient treatment 
report, dated in May 1998, contains an assessment of 
arthritis of the hips.

A review of the veteran's written statements, and the 
transcript of his hearing, held in September 1996, shows that 
he argues that he sustained a left hip/pelvis injury during 
basic training, and that he currently has residuals of this 
injury. 

The Board finds that the veteran has failed to provide 
medical evidence of a nexus between any current left hip or 
pelvis disability, to include arthritis of the hips, and any 
incident of service, including an injury.  Service medical 
records do not show an injury to the left hip/pelvis.  There 
is no evidence of arthritis of the hips within a year of 
separation of service.  C.F.R. §§ 3.307, 3.309.  The first 
evidence of a left hip/pelvis disability is dated in recent 
years, many years after service, and a diagnosis of arthritis 
of the hips was not reported until May 1998.  The evidence of 
complaints and an eventual diagnosis is dated more than 30 
years after separation from active duty, and there is no 
competent medical evidence or opinion showing that the 
veteran has a left hip/pelvis disability, to include 
arthritis of the hips, as a result of his service.  In 
addition, the record does not include any medical opinion 
linking a continuity of symptoms reported by the veteran to 
the claimed disability, so as to well-ground the claim under 
Savage v. Gober, 10 Vet. App. 488 (1997).  Accordingly, the 
claim must be denied as not well grounded. 

The Board has considered the veteran's assertions to the 
effect that he has residuals of a left hip/pelvis injury, to 
include arthritis of the hips, as a result of his service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion as to a 
diagnosis, or as to the etiology of the claimed disorder(s).  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, this 
argument does not provide a factual predicate upon which 
service connection may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for residuals of a left hip/pelvis injury 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
 


